UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-4632


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHRISTOPHER V. JOHNSON, a/k/a Christopher Miller, a/k/a Milla
on Deck,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. James K. Bredar, District Judge. (1:14-
cr-00356-JKB-1)


Submitted:   July 21, 2016                 Decided:   July 25, 2016


Before SHEDD, AGEE, and WYNN, Circuit Judges.


Affirmed in part, dismissed in part by unpublished per curiam
opinion.


Thomas J. Saunders, Baltimore, Maryland, for Appellant. Zachary
Augustus Myers, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Christopher V. Johnson pled guilty to conspiracy to commit

bank fraud, 18 U.S.C. § 1349 (2012), and aggravated identity theft,

18 U.S.C. § 1028(a)(1), (c)(4), (c)(5) (2012); 18 U.S.C. § 2

(2012).    The district court sentenced him to 78 months on the bank

fraud charge and a consecutive 24 months for the identity theft.

Counsel has filed a brief pursuant to Anders v. California, 386
U.S. 738 (1967), stating that, in counsel’s view, there are no

meritorious issues for appeal, but questioning the propriety of

the   sentencing    enhancements   imposed   for    leadership    role,

obstruction of justice, and engaging in reckless and dangerous

behavior.     Counsel also questions whether the district court

properly computed Johnson’s criminal history category and whether

trial counsel provided effective assistance.       Although advised of

his right to file a pro se supplemental brief, Johnson has not

done so.    The Government has filed a motion to dismiss the appeal

based on the appeal waiver in Johnson’s plea agreement.      We affirm

in part, and dismiss in part.

      “A defendant may waive the right to appeal his conviction and

sentence so long as the waiver is knowing and voluntary.”        United

States v. Davis, 689 F.3d 349, 354 (4th Cir. 2012) (citing United

States v. Marin, 961 F.2d 493, 496 (4th Cir. 1992)).        We review

the validity of an appeal waiver de novo, and we “will enforce the



                                   2
waiver if it is valid and the issue appealed is within the scope

of the waiver.”         Id. at 354-55 (citing Blick, 408 F.3d at 168).

      We have reviewed the plea agreement and the Fed. R. Crim. P.

11 hearing, and we conclude that Johnson’s guilty plea and his

appeal waiver were knowing and voluntary.                         We therefore conclude

that the waiver is valid and enforceable.                      Johnson’s challenges to

the enhancements to his sentence and to the computation of his

criminal history category are squarely foreclosed by the appellate

waiver.    Accordingly, we grant the Government’s motion to dismiss

the appeal, in part.

      Johnson      also    asserted      that       he   was    denied     the    effective

assistance of trial counsel.                Unless an attorney’s ineffectiveness

conclusively       appears       on   the    face    of     the    record,    ineffective

assistance claims are not generally addressed on direct appeal.

United States v. Benton, 523 F.3d 424, 435 (4th Cir. 2008).

Instead, such claims should be raised in a motion brought pursuant

to   28   U.S.C.    §     2255    (2012),      in    order      to   permit      sufficient

development of the record.              United States v. Baptiste, 596 F.3d
214, 216 n.1 (4th Cir. 2010).                       Because the record does not

conclusively        establish         that        counsel       provided      ineffective

assistance to Johnson, we conclude that these claims should be

raised, if at all, in a § 2255 motion.

      In accordance with Anders, we have reviewed the record for

any potentially meritorious, unwaived issues, and we have found

                                              3
none.   We therefore dismiss the appeal in part and affirm in part.

This court requires that counsel inform Johnson, in writing, of

his right to petition the Supreme Court of the United States for

further review.       If Johnson requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel     may   move     this    court       for   leave   to      withdraw     from

representation.        Counsel’s motion must state that a copy thereof

was served on Johnson.          We dispense with oral argument because the

facts   and   legal     contentions     are     adequately    presented      in    the

materials     before     this   court   and     argument     would    not   aid    the

decisional process.

                                                               AFFIRMED IN PART;
                                                               DISMISSED IN PART




                                           4